*594ORDER
The Disciplinary Review Board, on December 10, 1996, having filed a report with the Court concluding that EDWARD J. GAFFNEY, JR., of NEWTON, who was admitted to the bar of this State in 1989 and who has been suspended from the practice of law since March 10, 1994, should receive no additional discipline for the misconduct that is the subject of DRB 96-267, which includes failure to communicate with a client, in violation of RPC 1.4, failure to turn over a client’s file, in violation of RPC 1.16(d), and failure to cooperate with the ethics authorities, in violation of RPC 8.1, said misconduct being similar to and having occurred during the same period of time as the misconduct that led to respondent’s three-year suspension from the practice of law effective September 10,1996, and good cause appearing;
It is ORDERED that no additional discipline of respondent be imposed for the misconduct that is the subject of DRB 96-267; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s ñle as an attorney at law of this State; and it is further
*595ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.